UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-20632 FIRST BANKS, INC. (Exact name of registrant as specified in its charter) MISSOURI 43-1175538 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 135 North Meramec, Clayton, Missouri (Address of principal executive offices) (Zip code) (314) 854-4600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ X ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ X ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [ X ] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding at July 31, 2011 Common Stock, $250.00 par value FIRST BANKS, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Changes in Stockholders’ Equity and Comprehensive Income (Loss) 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 41 Item 3. Quantitative and Qualitative Disclosures about Market Risk 73 Item 4. Controls and Procedures 73 PART II. OTHER INFORMATION Item 1. Legal Proceedings 74 Item 1A. Risk Factors 74 Item 6. Exhibits 74 SIGNATURES 75 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS FIRST BANKS, INC. CONSOLIDATED BALANCE SHEETS – (UNAUDITED) (dollars expressed in thousands, except share and per share data) June 30, December 31, ASSETS Cash and cash equivalents: Cash and due from banks $ Short-term investments Total cash and cash equivalents Investment securities: Available for sale Held to maturity (fair value of $14,625 and $11,990, respectively) Total investment securities Loans: Commercial, financial and agricultural Real estate construction and development Real estate mortgage Consumer and installment Loans held for sale Total loans 4,496,795 Deferred loan costs (fees) ) Allowance for loan losses ) ) Net loans Federal Reserve Bank and Federal Home Loan Bank stock, at cost Bank premises and equipment, net Goodwill and other intangible assets Deferred income taxes Other real estate and repossessed assets Other assets Assets held for sale — Assets of discontinued operations — Total assets $ LIABILITIES Deposits: Noninterest-bearing demand $ Interest-bearing demand Savings and money market Time deposits of $100 or more Other time deposits Total deposits Other borrowings Subordinated debentures Deferred income taxes Accrued expenses and other liabilities Liabilities held for sale — Liabilities of discontinued operations — Total liabilities STOCKHOLDERS’ EQUITY First Banks, Inc. stockholders’ equity: Preferred stock: $1.00 par value, 4,689,830 shares authorized, no shares issued and outstanding — — Class A convertible, adjustable rate, $20.00 par value, 750,000 shares authorized, 641,082 shares issued and outstanding Class B adjustable rate, $1.50 par value, 200,000 shares authorized, 160,505 shares issued and outstanding Class C fixed rate, cumulative, perpetual, $1.00 par value, 295,400 shares authorized, issued and outstanding Class D fixed rate, cumulative, perpetual, $1.00 par value, 14,770 shares authorized, issued and outstanding Common stock, $250.00 par value, 25,000 shares authorized, 23,661 shares issued and outstanding Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive income (loss) ) Total First Banks, Inc. stockholders’ equity Noncontrolling interest in subsidiary Total stockholders’ equity Total liabilities and stockholders’ equity $ The accompanying notes are an integral part of the consolidated financial statements. 1 FIRST BANKS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS – (UNAUDITED) (dollars expressed in thousands, except share and per share data) Three Months Ended Six Months Ended June 30, June 30, Interest income: Interest and fees on loans $ Investment securities Federal Reserve Bank and Federal Home Loan Bank stock Short-term investments Total interest income Interest expense: Deposits: Interest-bearing demand Savings and money market Time deposits of $100 or more Other time deposits Other borrowings 40 66 Subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income (loss) after provision for loan losses ) ) Noninterest income: Service charges on deposit accounts and customer service fees Gain on loans sold and held for sale Net gain on investment securities Net loss on derivative instruments ) Decrease in fair value of servicing rights ) Loan servicing fees Other Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy, net of rental income Furniture and equipment Postage, printing and supplies Information technology fees Legal, examination and professional fees Amortization of intangible assets Advertising and business development FDIC insurance Write-downs and expenses on other real estate and repossessed assets Other Total noninterest expense Loss from continuing operations before provision for income taxes ) Provision for income taxes 72 48 Net loss from continuing operations, net of tax ) Income from discontinued operations, net of tax Net loss ) Less: net loss attributable to noncontrolling interest in subsidiary ) Net loss attributable to First Banks, Inc. $ ) Preferred stock dividends declared and undeclared Accretion of discount of preferred stock Net loss available to common stockholders $ ) Basic and diluted loss per common share from continuing operations $ ) Basic and diluted earnings per common share from discontinued operations $ Basic and diluted loss per common share $ ) Weighted average shares of common stock outstanding The accompanying notes are an integral part of the consolidated financial statements. 2 FIRST BANKS, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY
